Citation Nr: 0326325	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  95-06 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for diabetes 
mellitus Type II, currently evaluated as 20 percent 
disabling, on appeal from the initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran had active service from May 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In October 2002 the RO granted service connection for 
diabetes mellitus and assigned a 20 percent rating.  The 
veteran appealed this decision.

In April 1972 the RO denied service connection for a nervous 
disorder.  In November 1985 the Board determined that new and 
material evidence had not been submitted to reopen a claim of 
service connection for a nervous disorder.  These decisions 
did not include PTSD.  The RO has based the current 
determination on a de novo review of the record.  The Board 
concurs.  Accordingly, the issue is as stated on the title 
page of this decision.  


FINDINGS OF FACT

1.  The current medical evidence does not show the presence 
of PTSD.

2.  The veteran's diabetes mellitus is manifested by a need 
for daily insulin and a restricted diet, without activity 
restriction.


CONCLUSION OF LAW

1.  PTSD was not incurred in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).


2.  The criteria for a schedular evaluation greater than 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 7913 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2002).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC), supplemental statement of the 
case (SSOC), and correspondence from the RO provided to both 
the appellant and his representative, specifically satisfies 
the requirement at § 5103 of the new statute.  They clearly 
notify the appellant and his representative of the evidence 
necessary to substantiate his claims and the requirements of 
the VCAA, to include what evidence the VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 182 (2002).

This case was previously before the Board in February 1999 at 
which time the case was remanded for additional development.  
At that time the Board referenced a July 1992 statement in 
which the veteran reported as a stressor a Lt. R. being shot 
between May and June 1968.  He was assigned to Co. C. 35 the 
Bn (llegible).  Also referenced is an undated letter from the 
veteran containing a vague description of stressors, and a 
"September 1997" private medical report, which contains a 
diagnosis of PTSD.  These records are not on file.  In 
conjunction with the Remand the RO requested the veteran to 
furnish specific information regarding the reported stressors 
including Lt. R.  No response was received from the veteran 
regarding this request.  The duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence. See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Also, the Board recognizes the September 1997 
diagnosis of PTSD and finds that development in this area is 
not required.  Also prior to the RO verifying the claimed 
stressors including combat, the veteran underwent a detailed 
examination by a board of two VA psychiatrists.  At that time 
he had the opportunity of reporting his stressors.  Based on 
the examination the examiners did not find PTSD.  The RO has 
also obtained his service personnel records and any other 
records so identified.  In view of these facts, the Board is 
satisfied that the requirements of the VCAA have been met.  

Factual Background

The service medical records reflect that the veteran was seen 
at the mental health clinic in July 1970.  In September 1970 
he complained of insomnia for the prior three days.  The 
separation examination showed no pertinent abnormality.

The veteran's DD Form 214 (Report of Transfer or Discharge) 
reflects no reference to any combat citations, awards, or 
medals indicative of combat.  The administrative records 
relate that he served in Vietnam from January 1970 to March 
1971.  He was convicted of assault on a Staff Sergeant in 
August 1970 and sentenced to five months of hard labor.  He 
received the National Defense Service Medal, Vietnam Service 
Medal, and Republic of Vietnam Campaign Medal.  His military 
occupational specialty was clerk.  His personnel file notes 
participation in "Unnamed Campaign".

Of record dated in June 1972 is a routing and transmittal 
slip concerning the veteran status in the Reserve.  It was 
noted a possible change in his MOS due to a personality 
disorder.

The veteran was hospitalized at a VA facility in January 1972 
for several problems.  The discharge diagnoses included drug 
abuse.  A VA psychiatric examination conducted in May 1972 
showed a diagnosis of addiction to drugs.  A February 1972 
private medical statement is to the effect that the veteran 
had stopped using drugs 10 months ago.  The diagnoses were 
depressive neurosis and personality disorder.  The veteran 
continued to receive treatment at a VA facility in 1972 and 
1976.  He was hospitalized in September 1976 for drug 
addiction.  The veteran was hospitalized at a VA facility in 
March 1981 for substance abuse disorder, heroin addiction.  
Received in 1983 were statements from friends and a relative 
of the veteran, which are to the effect that he experienced 
nervous problems after his return from military service.  A 
statement from a hospital administrator is to the effect that 
the veteran had been in a drug abuse program from May 1971 to 
November 1972.  A July 1982 from a private physician reflects 
that he treated the veteran in April and December 1971 and 
March 1982 for anxiety reaction and rule out schizophrenia.  

Beginning in 1988 the veteran received treatment at VA 
facilities for several disorders.  He was hospitalized in 
July 1990 for psychiatric complaints.  The diagnoses included 
PTSD.  He was hospitalized in August 1990.  The diagnosis was 
major depression. 

On file are records from the Social Security Administration 
covering treatment during 1990 and 1991.  During this time 
the veteran reported flashbacks and nightmares regarding 
service in Vietnam.  The diagnoses included PTSD.

A VA psychiatric examination was conducted in January 1991.  
The diagnosis was major depression, not psychotic.  

The veteran was treated at a VA outpatient clinic 
intermittently during 1990 for psychiatric complaints.  In 
August 1990 the diagnosis was PTSD.  He was evaluated in 
September 1990.  At that time he stated that as a truck 
driver he went to Khe San and came under sniper fire.  He 
indicated one truck driver was killed.  He gave a history of 
being in the stockade.  The assessment was that the clinical 
picture did not fulfill the criteria for PTSD.

A VA psychiatric examination was conducted in May 1992.  At 
that time the veteran stated that he served in Vietnam for 
fourteen to sixteen months.  He served as a bunker guard, 
truck driver, artilleryman and mail clerk.  He remembered 
picking up bodies of the Vietnamese they killed in combat.  
He reported discrimination and being in jail after a Court 
Martial.  The incident occurred after he attacked a sergeant 
who hit him in the mouth.  He stated that he suffered 
depravation and intense tension while on active duty.  
Following the examination the diagnosis was dysthymia and 
substance abuse in remission.

The veteran underwent a private psychiatric evaluation in 
November 1993.  At that time he gave a history of being 
hospitalized at VA facilities for PTSD.  The diagnosis was 
PTSD.

In his February 1995 substantive appeal the veteran reported 
that he was not claiming PTSD based on Agent Orange exposure 
but rather his service in Vietnam.

In March 1999 the RO requested the veteran to submit specific 
information concerning his stressors in order that they might 
be verified.  No response was received from the veteran.

The veteran received treatment at a VA facility during 2001 
and 2002 for several problems, including drug abuse.  The 
reports also show that the veteran is receiving insulin 
therapy for diabetes mellitus.

A VA psychiatric examination was conducted by a board of two 
psychiatrists in July 2002.  At that time he reported that 
there was an incident with a sergeant during basic training.  
He went AWOL and was given an Article 15.  In Vietnam the 
veteran reported that he was a clerk in charge of inventory.  
When his unit was under attack, he served as a bunker guard.  
He also was a truck driver.  He admitted to heavy alcohol and 
drug use during service.  He also noted that there were 
incidents involving discrimination and homosexual attacks by 
his sergeant.  He was confined to hard labor after attacking 
his sergeant with a pickaxe.  He reported that he escaped 
detention and stayed with friendly Vietnamese but he 
eventually had to surrender to the United States authorities 
due to excessive drug use.  He also stated that subsequent to 
his service discharge he was involved in drug trafficking 
between Puerto Rico and the Unites States.  

In reporting the diagnostic assessment the board reported 
that the veteran did not fit the outlined criteria for PTSD.  
It was determined that the veteran's main problem was 
substance abuse as well as the borderline personality 
disorder.  The members of the Board also noted that Agent 
Orange by itself was not a factor in the veteran's substance 
abuse or his neuropsychiatric disorder.  The board members 
concluded that Agent Orange could not be considered a 
stressor.  

A VA examination was conducted in January 2003.  The veteran 
reported dizziness, weakness, polyuria, and polyphagia.  His 
treatment includes the medication Micronase, diabetic diet, 
and insulin therapy.  He reported that he received emergency 
room treatment for low blood sugars but there were no 
hospital admissions.  He described weight fluctuations but he 
was unable to quantify.  He did not follow his diabetic diet 
strictly.  He denied neurological, vascular or cardiac 
symptoms, as well as, anal pruritus.  It was reported that 
the veteran had been evaluated at the VA Ophthalmology 
Service in July 2002 without evidence of diabetic 
retinopathy.  He took Humulin N 35 units in the morning.  He 
saw his diabetic provider every three months.  He reported 
generalized loss of strength.  The examiner commented that 
there was no evidence of restriction of activities.  He was 
66 inches tall and weighed 142 pounds.  He was described as 
well nourished and well developed.  There was a clear 
fundoscopic examination.  There was no edema or cyanosis.  
Urinalysis revealed +1 protein and positive microalbumin.  
Glycosylated hemoglobin was 5.5%.  The diagnoses were 
diabetes mellitus type 2, insulin required and proteinuria, 
as likely as not related with diabetes mellitus type 2.

Service connection for PTSD

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

38 C.F.R. § 3.304(f) states that service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.

During the course of the appeal 38 C.F.R. § 3.304(f) was 
revised.  38 C.F.R. § 3.304(f) now provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The effective date of the revision is March 7, 
1997.

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant should apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise.  Karnas 
v. Derwinski, 1 Vet.App. 308 (1991).

The Board would note that the VA has adopted the fourth 
edition of the American Psychiatric Association's DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV) in 
amending 38 C.F.R. §§ 4.125 and 4.126. See 61 Fed. Reg. 
52695-52702 (1996).  The standard as to whether a stressor is 
sufficient to trigger PTSD is a subjective standard.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in addition to demonstrating the 
existence of a stressor, the facts of a particular case must 
also establish that the alleged stressful event was 
sufficient to give rise to PTSD.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  Subsequently, the Court further elaborated 
on its analysis in Zarycki.  Specifically, the Court held 
that the sufficiency of the alleged stressor is a medical 
determination and that, therefore, the adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence. West v. Brown, 7 Vet. App. 70 
(1994).  

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability.  However, 
when the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  The evidence does not 
show that the veteran possesses medical expertise nor is it 
contended otherwise.

In this regard the record shows that following service the 
veteran received intermittent treatment for psychiatric 
problems.  The first diagnosis of PTSD was in 1990 when he 
was hospitalized at a VA facility.  Outpatient records n 
August 1990 also contain a diagnosis of PTSD.  However, when 
evaluated in September 1990, the assessment was that the 
clinical picture did not fulfill the criteria for PTSD.  
Additionally, a VA examination in May 1992 revealed diagnoses 
of dysthymia and substance abuse in remission.  

Private medical records dated in the 1990s, to include the 
above referenced September 1997 report, contain a diagnosis 
of PTSD.  The most current medical evidence of record is the 
July 2002 VA examination.  This examination was conducted by 
a board of two psychiatrists and the report shows that the 
claims folder was reviewed and the report was extensive.  As 
such, the Board places more probative value on this 
examination versus the private and VA treatment records.  
This examination did not confirm the presence of PTSD but 
rather found that his main problem was substance abuse as 
well as the borderline personality disorder.  The Board finds 
that the weight of the evidence of record is consistent with 
this opinion.  Accordingly, without current clinical evidence 
of PTSD, service connection may not be granted for this 
disorder.  Furthermore, the evidence is not equipoise as to 
warrant the application of the benefit of the doubt doctrine. 
38 C.F.R. § 3.102 (2003).

Diabetes Mellitus

Disability evaluations are determined by the application of 
VA Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole-recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  

38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The diabetes mellitus is currently evaluated as 20 percent 
disabling under 38 C.F.R. § 4.87a, Diagnostic Code 7913.  The 
veteran appealed the initial assignment of the evaluation for 
the service-connected diabetes mellitus.  The Board has 
considered whether a "staged" rating is appropriate.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Diabetes mellitus is evaluated as 100 percent disabling when 
it requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalization per year, or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength, or complications that would be 
compensable if separately evaluated.  A disability that 
requires insulin, a restricted diet, and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalization per year, or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated, is rated as 60 percent disabling.  A disability 
that requires insulin, restricted diet, and regulation of 
activities is evaluated as 40 percent disabling.  Disability 
from diabetes mellitus requiring insulin or a restricted diet 
or oral hypoglycemic agent and restricted diet is rated 20 
percent.  A note further states that compensable 
complications of diabetes are to be separately rated unless 
they are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under Diagnostic Code 7913.

The veteran's statements are deemed competent with regard to 
the description of the symptoms of his diabetes.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record in 
conjunction with the pertinent rating criteria previously set 
forth.  

In this regard in order to satisfy the schedular criteria for 
a 40 percent rating for diabetes, the evidence must show that 
the diabetes requires insulin, restricted diet, and 
regulation of activities.  The recent VA examination shows 
that the veteran was taking insulin and was on a restricted 
diet.  However, the examiner indicated that there was no 
restriction of activities.  Although he reported dizziness, 
weakness, polyuria, and polyphagia, the evaluation of the 
remaining systems was essentially normal.  There was no 
clinical confirmation of the presence of separate compensable 
disabilities.  Although proteinuria was diagnosed, this is a 
laboratory finding and not a disability for which service 
connection may be granted.  Accordingly, the Board finds that 
the weight of the evidence is against the veteran's claim.  
The evidence is not equipoise as to warrant the application 
of the benefit of the doubt doctrine. 38 C.F.R. § 3.102 
(2003).  Also, the current 20 percent rating is the highest 
rating warranted during the appeal period.  Fenderson v. 
West, 12 Vet. App. 119 (1999).


ORDER

Service connection for PTSD is denied.

An increased rating for diabetes mellitus is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

